       Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


 BCS SOFTWARE, LLC,

             Plaintiff
                                                  Case No. 6:21-cv-0050-ADA
             v.

OPEN TEXT, INC.

             Defendant.




                  JOINT CLAIM CONSTRUCTION STATEMENT

      Plaintiff BCS Software, LLC (“BCS”) and Defendant Open Text, Inc. (“Open

Text”) respectfully submit this Joint Claim Construction Statement for the asserted

claims of U.S. Patent No. 8,819,120 (“the ‘120 Patent”).
        Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 2 of 7




I.      DISPUTED CLAIM TERMS



        A.   Term 1: “File List”

 Term              Claims                 Plaintiff’s              Defendant’s
                                          Construction             Construction


 File List        1, 6, 12, 15, 19, 20 and No construction         logic interface maintained
                  21                       necessary/plain and     on the client machine that
                                           ordinary meaning        provides bulletin board
                                                                   functions to allow
                                          or in the alternative,   downloading of files
                                          “logic interface
                                          displayed on a client
                                          machine that allows
                                          a user to download
                                          from or upload files
                                          to a store on a
                                          network”




                                            2
       Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 3 of 7




       B. Term 2: “Independent of a File Path”

Term                 Claims            Plaintiff’s                     Defendant’s
                                       Construction                    Construction

Independent of a     1, 12, and 19     No construction                 Indefinite
File Path                              necessary/plain and
                                       ordinary meaning

                                       Or in the alternative,
                                       “without the user having
                                       knowledge as to where a
                                       store behind the file list is
                                       located on a network”




                                          3
       Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 4 of 7




    C. Term 3: “Internal Mail”


Term                Claims        Plaintiff’s                    Defendant’s
                                  Construction                   Construction

Internal Mail      12 and 19      No construction                 private electronic
                                  necessary/plain and ordinary    communication system
                                  meaning                         that permits email
                                                                  exchanges only among
                                  Or in the alternative, “private
                                                                  registered users served
                                  electronic communication
                                  that includes exchange of       by a server for a group
                                  messages only among             collaboration platform,
                                  registered users served by a and does not use email
                                  server and uses identifiers in servers or email
                                  delivering email exchanges” addresses in delivering
                                                                  email messages




                                     4
         Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 5 of 7




   D. Term 4: “Independent of a File Path and Unnavigable to by a User”


 Terms                  Claims          Plaintiff’s               Defendant’s
                                        Construction              Construction


Independent of a File
                        1, 12, and 19   No construction           Term “independent of a file
Path and Unnavigable to
                                        necessary/plain and       path” is indefinite.
by a User
                                        ordinary meaning
                                                                  Otherwise no construction
                                        Or in the alternative,    necessary, plain and ordinary
                                        “without the user         meaning
                                        having knowledge as
                                        to where a store
                                        behind the file list is
                                        located on a
                                        network”




                                           5
        Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 6 of 7




Dated: September 13, 2021          Respectfully submitted,

                                   /s/ Thomas G. Fasone III
                                   (with permission by Jennifer P. Ainsworth)
                                   Thomas G. Fasone, III
                                   Texas State Bar No. 0785382
                                   tfasone@inventorsfirst.com
                                   Inventors First Law Group, PLLC
                                   2355 Thomas Ave, No. 2010
                                   Dallas, Texas 75201
                                   Telephone: (214) 402-5101

                                   Raymond W. Mort, III
                                   Texas State Bar No. 0791308
                                   raymort@austinlaw.com
                                   THE MORT LAW FIRM, PLLC
                                   100 Congress Ave, Suite 2000
                                   Austin, Texas 78701
                                   Tel/Fax: (512) 865-7950

                                   Attorneys for Plaintiff


                                   /s/ Jennifer Parker Ainsworth
                                   Jennifer Parker Ainsworth
                                   Texas State Bar No. 00784720
                                   WILSON, ROBERTSON & CORNELIS, P.C.
                                   909 ESE Loop 323, Suite 400
                                   Tyler, Texas 75701
                                   Telephone: (903) 509-5000
                                   Fax: (903) 509-5092
                                   jainsworth@wilsonlawfirm.com

                                   Timothy J. Carroll
                                   Steven M. Lubezny
                                   Vivian Sandoval
                                   VENABLE LLP
                                   227 West Monroe Street, Suite 3950
                                   Chicago, ILL 60606
                                   Telephone: (312) 820-3400
                                   Fax: (312) 820-3401
                                   TJCarroll@Venable.com
                                   SMLubezny@Venable.com
                                   VSandoval@Venable.com



                                      6
          Case 6:21-cv-00050-ADA Document 33 Filed 09/13/21 Page 7 of 7




                                               Manny J. Caixeiro
                                               VENABLE LLP
                                               2049 Century Park East, Suite 2300
                                               Los Angeles, CA 90067
                                               Telephone: (310) 229-9900
                                               Fax: (310) 229-9901
                                               MJCaixeiro@Venable.com

                                               Attorneys for Defendant/Counterclaimant




                             CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on September 13, 2021, with a copy of this document via the Court’s

CM/ECF. Any other counsel of record will be served by First Class U.S. Mail on this same date.

                                                       /s/ Jennifer P. Ainsworth
                                                       Jennifer P. Ainsworth




                              CERTIFICATE OF CONFERENCE

       This is to certify that counsel have conferred concerning this Joint Statement and this

Joint Statement sets out the Parties’ positions.

                                                       /s/ Jennifer P. Ainsworth
                                                       Jennifer P. Ainsworth




                                                   7
